1.	Sir, on behalf of the Government and people of Brazil, I wish to congratulate you on your election as President of the thirty-seventh session of the General Assembly.
2.	I warmly greet the representatives of the Member States gathered together in this Hall. I extend warm greetings o the Secretary -General, Mr. Javier Perez de Cuellar,  brilliant diplomat who is a credit to Latin America. I also wish to extend my sincere compliments to Mr. Ismat Kittani, representative of Iraq, who with assurance and ability presided over the work of the thirty-sixth session.
3.	At this time, as the general debate begins, I wish to express my hope that this session of the General Assembly will effectively contribute to a just solution of the controversies which are jeopardizing international peace and security and to the removal of the threat to the stability of the world's economy.
4.	A few decades ago, an unprecedented economic depression and uncontrolled political tension brought about a catastrophic war. The society of sovereign States decided then, in 1945, to create a vast network of institutions to further co-operation between Governments in order to avoid a repetition of such severe economic crises, promote economic and social development, ease political tension and spare future generations from the scourge of war.
5.	Symptoms dramatically reminiscent of the events of the 1930s are reappearing today. A new economic crisis of global dimensions indiscriminately affects countries under different systems and resists orthodox therapies.

6.	Paradoxically, the United Nations, which was established in order to examine and resolve controversy between States, has all too often been transformed into a forum for sterile confrontation. We are aware, however, that alternative forms of organizing international life inevitably depend on the arbitrary will of the most powerful States which, at times, runs counter to the cause of freedom and justice among nations and men.
7.	Having these considerations in mind, the Government of Brazil renews its pledge to work together with the other Member States in order to make the United Nations a true centre for harmonizing the actions of States. I do not hesitate to call on all Governments represented here to adhere strictly in their international behaviour to the purposes and principles of the Organization. I launch a pressing appeal that we rededicate ourselves to the task of building peace.
8.	There is no future—nor can there possibly be one—in that sad, unacceptable substitute for peace which is the balance of terror. We cannot persist in the illusion that world harmony can be founded on an excess capacity for destruction. Decades of talks and attempts at negotiation have not prevented the increase, improvement and diversification of nuclear arsenals capable of destroying mankind in various ways and under various circumstances, several times over.
9.	in view with great apprehension the persistence of the Middle East crisis, the major features of which are the conflict between Iraq and Ira a and the consequences of the military action that has engulfed Lebanon, a country with which we have close fraternal relations. The recent massacre of Palestinian civilians in Beirut has deeply shocked the world public. We are all aware that the question of the Middle East will be solved only when the Arab territories now under military occupation are evacuated and when the right of the Palestinian people to a sovereign State is recognized, as well as the right of all countries in the region, including Israel, to live in peace within recognized borders.
10.	In southern Africa, also, there persist situations of tension caused by the occupation of Namibia and by repeated acts of aggression against independent countries, notably Angola. Brazil cannot fail to condemn racial discrimination, particularly its institutionalized forms, which threaten international peace itself. The success of the on-going negotiations for the speedy independence of Namibia on he basis of United Nations resolutions is the right way to remove the tension which has so terribly frustrated the just aspirations of the peoples in the area to economic development and true independence.

11.	My country is deeply troubled by the increasing transfer to the less developed areas of the tension generated by the confrontation between the super-Powers. The policy of prestige and power applied to the third world engenders divisions and seriously affects the prospects for co-operation among developing nations. It is the firm stand of Brazil that such a process should be immediately stopped and 
reversed, and we are ready to continue our efforts to that end.
12.	We cannot accept that, as a result of power- bloc policies, sovereign countries should be occupied, their domestic affairs subjected to interference and their freedom restricted, as is the case in Afghanistan. The principle of the non-use of force should be strictly observed in today's main areas of tension.
13.	In Central America, there are recurring symptoms of a deep crisis of historic proportions, with social, political and economic implications. In accordance with the principles of self-determination and non-interference in the internal affairs of other countries, Brazil believes that a political solution to Central America's problems must be found by the peoples involved, free from any overt or covert outside interference. In the economic sphere, one cannot isolate the difficulties of Central America from the world crisis or minimize the responsibility of the industrialized countries to work for the creation of conditions favourable to the resumption of economic and social development. Peace and stability in that region are basic prerequisites for sound hemispheric cooperation.
14.	In the South Atlantic, the mechanisms of violence were recently set in motion for a while. My Government has made considerable efforts during the last few months to help find a permanent political solution to the question of the Malvinas, and we are determined to pursue these efforts in the interests of peace, security and harmony among nations. Since the beginning of the controversy in 1833 Brazil has recognized the sovereign rights of the Republic of Argentina over the Malvinas, and it continues to insist on the necessity for negotiations as a suitable means of solving that problem.
15.	I wish to stress the importance of consideration by the General Assembly of the question of the Malvinas. An initial step must be the implementation of all the provisions of Security Council resolution 502 (1982). It is time for those who so vigorously condemn the use of force in the solution of controversies to demonstrate the consistency and sincerity of their designs. Negotiations must start in order to avoid the risk of increasing tension in an area naturally inclined to co-operation and prosperity.
16.	Brazil lives in peace with its neighbours in Latin America and with all nations which observe the principles of sound international behaviour. Relations between Brazil and friendly countries of Latin America are clear testimony to the success achieved when the path of mutual respect and non-interference is taken with determination and when the search for harmonious and profitable co-operation prevails over controversies or topical divergences.
17.	As part of Latin America, Brazil trusts that its neighbours will know how to resolve their differences, including those of a territorial nature, by peaceful and conciliatory means, and hopes that our sister countries in Latin America will strengthen their capacity for dialogue and understanding at the regional level. We must all work to see that our region attains higher levels of development and co-operation and engage in positive actions on the world scene.
18.	With sister countries of Africa—our neighbours across the sea, with which we are linked by a common history—Brazil's objective is to develop close, direct and cordial relations. Equally friendly purposes guide our policy of strengthening ties with the other nations of the third world.
19.	As part of the Western world, Brazil strives to fulfil its national aspirations with total respect for freedom, democracy and human rights. These lofty values and the Western tradition of pluralism and equality among nations provide Brazil with a framework for action outside the constraints of the hegemony of the super-Powers and of the pressures of opposing ideologies.
20.	With the Eastern European countries Brazil seeks to maintain correct relations, particularly in the economic and commercial fields, on the basis of mutual interests and reciprocal respect for the principle of non-interference in the internal affairs of other States.
21.	For my country, peace and development are not ideals detached from the goals of and action on foreign policy. Brazil is firmly committed to the principles of universalism, friendly co-operation and national dignity.
22.	It is the seriousness of the international situation that, for the first time, has brought the President of the Federative Republic of Brazil to the United Nations. Never in the history of the Organization have the risks and threats to the peace, security and progress of nations been so serious. Never have the challenges been so great. I call on the Governments of all Member States to make a determined effort together to tackle the mounting international problems and turn back the tide which leads to despair. It is our common duty to fulfil the expectations of our predecessors, who, having themselves experienced the direct consequences of political disorder, economic depression and war, pledged their resolve, as well as ours, to promote peace and development.
23.	There are too many shortcomings in the present international order. It is a picture poor in accomplishments, yet rich in problems, poor in creativity, yet rich in disorder; poor in efficacy and justice, yet rich in waste and imbalances. It is not possible for me to remain indifferent to this picture. I believe it to be imperative to correct the serious flaws that so clearly stand out.
24.	The society of nations is essentially a political community. Just as domestic decisions cannot be taken without consulting the interests and yearnings of the people, so it is impossible to ignore in this forum the just and legitimate claims of the great majority of nations, thus preserving vertical structures of international power.
' 26. The United Nations has a crucial political role to play in the struggle against conformism, intransigence and ambitions for absolute victories. Only through the Organization can a truly democratic framework of relations among States be created.
27. The extraordinary release of productive forces on a world-wide scale in the post-war period wrought within a few decades the intricate patterns of a different world, a complex and unstable world, but
also a diversified and promising one. The interdependence of nations has thus become a historic necessity.
28.	Yet the improvements we have been able to introduce in the structures of international life have been few and unsatisfactory. Regrettably, even the efforts towards international co-operation for development, however meagre, are being scaled down. The practice of the interdependence of nations appears at times to degenerate into attempts to reconstruct hegemonistic situations or systems of subordination, which in no way contribute to prosperity, either in the industrialized or in the developing world. As actually practised in many cases, interdependence seems to have become a new name for inequality.
29.	The interests of the North and the South are not in contradiction. In truth, there is no crisis between North and South; there is, rather, a profound crisis in the international economic system itself. The same situation affects both groupings. It is a uniquely adverse situation, which can be overcome only through mutual understanding and solidarity, not through a retreat into acrimony and confrontation. The challenges faced by all countries alike is that of adjusting to the new realities of the 1980s.
30.	The North must understand to its full extent—and its potential for enriching international trade—the inescapable fact of the definitive emergence of the third world as a dynamic partner, and of its search for a position of greater prominence in the world economy.
31.	As for the South, the moment has come for us to give effective expression to the cohesion we have been able to preserve above external difficulties and internal differences. We must move towards the consolidation of a truly solidary interdependence between Latin America, Africa and Asia. We must make it clear, by deeds as well as words, that the diversity within the third world contains unsuspected opportunities for economic complementarity, and is a uniting element, not a fact to be used as a pretext for initiatives—such as the arbitrary discrimination among developing countries embodied in the concept of "graduation"—which aim at undermining the cohesion of the third world international cooperation for development and North-South dialogue.
32.	We must also demonstrate our capacity for seeking, in a serene and constructive spirit, the fulfilment of our claims. However legitimate, our claims should not lead us into rigid and maximalist negotiating postures—lest we weaken our own principles and ideals and exacerbate even further the intransigence which characterizes certain sectors of the developed world.
33.	The efforts of the third world to change normative frameworks, decision-making structures and discriminatory rules in institutions such as International Monetary Fund [/MP], the World Bank and GATT, among others, have been fruitless. Claims repeated for years or even decades clash against the impenetrable wall of the veto power of a few countries, which are in a position to oppose the most obvious considerations of rationality or the soundest requisites of equity. But initiatives multiply whenever the interests of the great powers are at stake.
34.	GATT's role should not be diverted towards new normative tasks in areas such as the export of services and investment policies, with a view to creating rules which might hamper access of developing countries to international markets and even hinder their capacity to regulate their own internal markets. By the same token, fundamental questions related to the improvement of GATT and to the satisfaction of the claims of the developing countries should not be neglected.
35.	In financial institutions, measures are devised —sometimes adopted against the will of the majority, as a result of inadequate decision-making processes— which restrict the flexibility of operations, add to the requirements of conditionally, and unjustly discriminate against the developing countries. Paradoxically, certain countries endeavour to maintain control over organizations which they appear to condemn, if not to disappearance, at least to insignificance, so great is the disproportion between the growing needs of the developing countries and the financial resources placed at the disposal of those organizations.
36.	The principles of free trade must not be applied selectively and arbitrarily to the flow of capital, while the transfer of technology is inhibited and the capacity for action by capital-importing developing countries is restricted. The ideals of free trade cannot be in contradiction with the preservation and even strengthening of the autonomy of the countries of the third world. Interdependence should not be a concept inimical to national sovereignty.
37.	The developing countries, which for so long have striven for the principle of permanent sovereignty over their natural resources, today face the new challenge of maintaining sovereignty over their own economic space. That does not mean, however, that the developing countries should oppose or show lack of interest in greater interaction at the international level, with respect to the flows of capital and technology and even operations of multinational corporations. Quite the contrary. It is undeniable that the vast majority of developing countries, beginning with those which have a clear Western identity, such as Brazil, but including others with a different political- economic organization—aim at improving and diversifying their links with the developed West, which is a valuable source of the factors of production necessary for their development.
38.	The preservation and strengthening of the national economic space of those countries will not hamper the expansion of the international economic system, but will rather be a factor in the broadening of the global economic space, for the benefit of us all.
39.	Although I was unable, for reasons of health, to attend the International Meeting on Co-operation and Development, which was held at Cancun in October 1981, I followed that event with interest and hope, and even with emotion. I cannot therefore fail to voice here, on behalf of the Government and people of Brazil, the feeling of deep disappointment at the lack, so far, of any practical follow-up action to the Cancun meeting.
40.	We are watching with anxiety the continuous and even accelerated erosion of the instruments and institutions which should bring about a solution to
international problems. We are troubled to see that there is even more resistance by important sectors of the developed world to what had been the great conceptual achievement of Cancun, namely, the recognition of the fact that the paths to the solution of the present crisis pass also through the South, and should lead towards co-operation among nations, instead of being subject only to the uncertainties of the market.
41.	The crisis we face is global in more than one sense: it affects practically all countries and encompasses both the financial and commercial spheres. It is not only broad, but also deep: productive investment is being stifled on a world-wide scale under the impact of high interest rates, and of the uncertainties over the prospects of international trade and finance. It is as if a sudden paralysis of a large economic Power in the developed world had taken place: such is the situation created by the fact that 30 million highly qualified workers are now unemployed in North America and Western Europe.
42.	However, the effects of this crisis situation on the countries of the South are even more devastating. The non-oil-exporting developing countries have experienced over the past three years a deterioration in their terms of trade unequalled in history. Their often successful efforts to increase exports have been neutralized by declining foreign exchange revenues, leading to spiralling pauperization Years of patient investment in the creation of an export infrastructure, which made it possible for consumers in developed countries to acquire products from the South on advantageous terms, have been frustrated by insurmountable protectionist barriers. The persistence of high interest rates makes existing long-term investments unprofitable and threatens to undermine the viability of projects which are indispensable for overcoming present difficulties. The high cost of foreign debt servicing has created impossible situations for certain countries, as shown by recent events which have dramatically affected a few of the most promising countries of the South.
43.	All this sacrifice could be tolerated if, in return, a restructuring of the international economic order could be seen on the horizon within a reasonable period of time. Regrettably, this is not the case. The present economic policy of the great Powers is destroying riches without building anything in their place. The decreasing fluidity in financial flows and the mounting difficulties in international trade are destroying the prospects for overcoming present difficulties.
44.	The circumstances require that we all assume an attitude of reciprocal understanding and flexibility. The North-South dialogue must be urgently reinvigorated. Long-term efforts—for which the launching of the global negotiations is so necessary—must be ' supplemented now by a discussion of the short-term aspects of the crisis.
45.	The shaping of the future world economy necessarily requires the overcoming of our present problems. The task of reformulating the international economic system cannot be deferred but, in the present circumstances, we must begin it by an effort to prevent the disruption of the system itself.
46.	Therefore it is essential that the major international organizations begin immediately to undertake an integrated and objective examination of emergency measures which can unblock the international flow of trade and finances. It is essential that the developed countries agree to take initiatives in order to liberalize trade, expand international financial flows, adopt a new policy on interest rates, and urgently start revising the international monetary system. The developing countries, because of their structural tendency to deficits in current accounts, cannot be the first to eliminate trade barriers, a measure which would only add to their deficits without creating sufficient momentum towards a recovery in the world economy. The developed countries have to accept the idea that a restructuring of their economies is inevitable. Only when the developed countries give up the protection of sectors which are no longer competitive can the manufactured and semi-manufactured goods from developing countries take their place in international markets, thus benefiting both the consumers of the North and the producers of the South.
47.	It is urgent that there be an increase both in the availability of resources controlled by the international financial organizations and in the participation of monetary authorities in the preservation of the liquidity and stability of the international financial system, Only thus will the international community, particularly the developing countries, be freed from the strait-jacket resulting from the simultaneous contraction of trade and of official financial flows.
48.	As for the question of interest rates, there need be no discrepancy between the major objectives of the economic policies of the countries of the North and a management of the interest rates compatible with the economic and financial viability of the developing economies. Indeed, it is in everybody's interest to avoid a dislocation of the developing economies which would result in an undesirable destabilizing effect on the countries of the North.
49.	Furthermore, it must be recognized that one of the essential conditions for reactivating world trade is the recovery of a minimum of stability in the international monetary system, which must not become a factor of turbulence, left to the whims of unilateral changes in the economic policies of a few great Powers.
50.	The solution of the present crisis lies not in aid for developing countries but in ensuring conditions that would enable them to meet their obligations through a fair return for their work.
51.	I have come here to express the most legitimate aspirations of my country. I am motivated, above all, by the desire to ensure my people's well-being. We have made considerable efforts towards economic development, with promising results which fill with hope not only the people of Brazil but also all peoples yearning to attain standards of living compatible with human dignity and present-day levels of social, economic, scientific and technological development.
52.	It is my duty to seek international conditions propitious for the pursuit of this noble effort by my people, for Brazil will never give up its rightful place in the concert of nations. 
53.	I hope that the competition from the South will be understood as a valid expression of the political and economic dynamism of peoples that aspire to development. I hope that this competition will not serve as a pretext for the compliant preservation of unjust and inefficient patterns of exchange but will instead be a motivation for a courageous search for renewal. I am convinced that the most powerful countries will respond creatively to the reality of the emergence of the developing world as an active partner in the many sectors of international life. I have unshakable confidence in the international society's capacity for renewal.
54.	Today, however, the climate of conflict among nations in the political and economic fields is reaching threatening levels. It is in times like these that the moral and political imperative of international co-operation has to be fully acknowledged if the destinies of the society of nations are to be rationally assured.
55.	The awareness that the international community today faces the broadest challenge to its capacity for action makes necessary bold and urgent efforts in the following areas: negotiated solutions to the tension and disputes which are poisoning international relations, both on the East-West level and in third world areas; greater use of dialogue and compromise and the strengthening of international institutions, starting with the United Nations itself; effective resumption of the North-South dialogue, including the launching of global negotiations, as a token of the will to respond to the expectations of the great majority of nations; concrete and immediate action, without prejudice to the resumption of that dialogue, on the most pressing economic questions which present a short-term threat to the international community.
I express my hope that this session of the General Assembly will be most successful. I urge representatives of the Governments assembled here to shoulder to the full their inalienable historic responsibility to live up to the hopes and expectations of those who founded the Organization in 1945 and to build for future generations a broader road to peace and development. We are on the threshold of a new world. May God grant that, thanks to our efforts, it will be a better world. Brazil, I can assure the Assembly, is ready to undertake its share of this task.
